DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/19/2022 has been entered. Claims 1-3, 5-21 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 04/26/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2016/0228633 to Welsch, in view of US Patent App. Pub. 2005/0022274 to Campbell.  
Regarding Claim 1, Welsch teaches a control component (Par. 0006, the pump control system; the control components are shown as elements 110 and 120 in Fig. 2 for example) for detecting control commands for securely controlling a medical device, the control component comprising: at least one operating element (Fig. 2; Par. 0051, a second touchless user interface 50b); a user interface (Fig. 2; Par. 0051, a first touchless user interface 50a) configured to: detect at least one control command for the medical device (Fig. 8, step 804, first touchless user interface receives a programming command); and based on detecting the at least one control command, output a message including a request to activate the at least one operating element (Fig. 8, step 806-808; the second user interface is the operating element, thus the request for confirmation meets the limitations of a request to activate the at least one operating element), and a processor configured to: assign the at least one operating element with an additional function for checking whether the activation thereof has been detected (Par. 0058 - the control component is configured to check whether the activation has been detected, by voice recognition, for example, in Par. 0058; Par. 0051; one of ordinary skill in the art would understand the device is equipped with a processor, such as element 112 in Fig. 2, to assign such functionalities); and control the at least one operating element; wherein the at least one operating element is configured to: check whether the activation thereof has been detected; and send a confirmation signal to the processor in response to the activation thereof being detected (Par. 0058 discloses a programming change is carried out in response to activation of the operating element; one of ordinary skill in the art would understand the processor of the device, which controls the infusion pump, must be signaled to carry out such functionality); wherein the processor is further configured to cause execution of the at least one control command on the medical device only in response to receiving the confirmation signal from the at least one operating element (Fig. 8, step 812). 
Welsch is silent regarding wherein the user interface comprises a graphical user interface (GUI) (Par. 0044; each interface 50 can comprise a display 26, but Welsch is silent regarding wherein the display comprises a graphical user interface since the display is taught as a touchless display in Pars 0044 and 0050-0051), and Welsch is silent regarding wherein the control component is a tablet, smartphone or mobile terminal. 
However, Welsch teaches an additional embodiment of the invention comprising an authentication module (Fig. 14, element 1127 and Par. 0088) which is associated with a user interface (Fig. 14, element 1125). Welsch further discloses that the user interface 1125 may comprise GUI (Welsch discloses in Par. 0089 that user interface 1125 may comprise a display and receive touch input; a display presents graphical element to a user and by receiving touch input, the user interacts with graphical elements on the interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the user interface of the control component of Welsch to comprise a graphical user interface, as further taught by Welsch, in order to implement an authentication system in order to minimize risks of use of the medical device by unidentified or unauthorized personnel (Par. 0087). 
The modified device is still silent regarding wherein the control component is a tablet, smartphone or mobile terminal.
Campbell teaches an analogous invention directed to a control component (Fig. 1, element 100) for controlling a medical device (Fig. 1, element 10; Par. 0057), wherein the control component includes an input interface for detecting a control command (Par. 0008, the control system includes interface programs to operate an infusion pump), and wherein the control component is implemented as a tablet, smartphone, or mobile terminal (Par. 0010, the control component is arranged separately from the medical device and wirelessly transmits to the medical device, thus acting as a mobile terminal; Fig. 1 further shows that control component 100 can be carried and thus is a mobile terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Welsch to provide the control component as a mobile terminal, as taught by Campbell, in order to reduce weight and cost of the medical device, and to reduce size and complexity of the medical device (Par. 0006 discloses the benefits associated with providing the control component to a medical device separately from the medical device).  
Regarding Claim 2, Welsch and Campbell teach all of the limitations of claim 1 as discussed above and further teaches wherein the user interface and the at least one operating element are separate components (Welsch teaches embodiments where the input interface and the at least one operating element are separate, such as in Par. 0051 wherein the user interface may be separate such as 50a, 50b, etc.; and a first interface 50a is the user interface and a second interface 50b is the operating element, as discussed above in the rejection of claim 1). 
Regarding Claim 3, Welsch and Campbell teach all of the limitations of claim 1 as discussed above, and has already been modified such that the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection (Campbell, Par. 0010; Par. 0064 discloses the details of the wireless connection wherein a communication element is provided to communicate with the medical device; Par. 0072 discloses the communication element forming a secure two-way connection with the medical device since communication standards and protocols may provide for a secure connection).
Regarding Claim 5, Welsch and Campbell teach all of the limitations of claim 1 as discussed above and further teaches wherein the message includes a summary element which reproduces the at least one control command (Par. 0058; in the example provided, the message includes a summary element to reproduce the control command of a “0.7 mL/hr increase”). 
Regarding Claim 6, Welsch teaches a method (Fig. 8) for operating a control component (Fig. 2, element 110 and 120) for detecting control commands for securely controlling a medical device, wherein the method comprises: detecting, by the control component, at least one control command (Fig. 8, element 804) via a user interface (the first touchless user interface) of the control component; generating, by the control component, a message including a request to activate at least one operating element; outputting, by the control component, the message (Fig. 8; element 806 includes the generation and display of the message to request activation of an operating element which is the second touchless interface); checking, by the control component, whether activation of the at least one operating element has been detected on the at least one operating element (Fig. 8; the flowchart has a “yes” path and a “no” path following step 828; therefore the method include the control component checking whether the operating element has been activated); and in response to detecting activation of the at least one operating element, preparing the at least one control command for execution on the medical device (Fig. 8, element 812). 
Welsch is silent regarding wherein the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection (Fig. 2, Welsch teaches the control component 110 and 120 is part of the medical device 10), wherein the user interface comprises a graphical user interface (GUI) (Par. 0044; each interface 50 can comprise a display 26, but Welsch is silent regarding wherein the display comprises a graphical user interface since the display is taught as a touchless display in Pars 0044 and 0050-0051), and Welsch is silent regarding wherein the control component is a tablet, smartphone or mobile terminal. 
However, Welsch teaches an additional embodiment of the invention comprising an authentication module (Fig. 14, element 1127 and Par. 0088) which is associated with a user interface (Fig. 14, element 1125). Welsch further discloses that the user interface 1125 may comprise a GUI (Welsch discloses in Par. 0089 that user interface 1125 may comprise a display and receive touch input; a display presents graphical element to a user and by receiving touch input, the user interacts with graphical elements on the interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the user interface of the control component of Welsch to comprise a graphical user interface, as further taught by Welsch, in order to implement an authentication system in order to minimize risks of use of the medical device by unidentified or unauthorized personnel (Par. 0087). 
The modified device is still silent regarding wherein the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection  and wherein the control component is a tablet, smartphone or mobile terminal.
Campbell teaches an analogous invention directed to a control component (Fig. 1, element 100) for controlling a medical device (Fig. 1, element 10; Par. 0057), wherein the control component includes an input interface for detecting a control command (Par. 0008, the control system includes interface programs to operate an infusion pump), wherein the control component is arranged separately from the medical device (Par. 0010; Par. 0064-0065; Fig. 5 shows an example of the control component which is arranged separately from the medical device) and communicates with the medical device via a secure communications device via a secure connection (Par. 0064; a communication element is provided to communicate with the medical device; Par. 0072 discloses the communication element forming a secure two-way connection with the medical device since communication standards and protocols may allow for a secure connection) and wherein the control component is implemented as a tablet, smartphone, or mobile terminal (Par. 0010, the control component is arranged separately from the medical device and wirelessly transmits to the medical device, thus acting as a mobile terminal; Fig. 1 further shows that control component 100 can be carried and thus is a mobile terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Welsch to provide the control component arranged separately from the medical device and communicating with the medical device via a secure communications connection and to provide the control component as a mobile terminal, as taught by Campbell, in order to reduce weight and cost of the medical device, and to reduce size and complexity of the medical device (Par. 0006 discloses the benefits associated with providing the control component to a medical device separately from the medical device).  
Regarding Claim 7, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the at least one control command is detected as an acoustic input (Welsch, Par. 0073; the touchless inputs may include voice-based instructions). 
Regarding Claim 8, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the checking comprises detecting whether a confirmation signal has been received (as discussed above, Fig. 8 discloses the flowchart has a “yes” path and a “no” path following step 828; therefore, the method includes the control component checking whether the operating element has received a confirmation signal). 
Regarding Claim 10, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the at least one control command is detected on an input interface (Fig. 3a; an input interface 30A is provide for detecting a control command as disclosed in Par. 0055), and wherein the activation of the at least one operating element is not detected on the input interface (Fig. 3C; activation of the operating element 30b is detected by the operating element 30b and not by input interface 30a, as disclosed in Par. 0058). 
Regarding Claim 11, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the at least one control command and/or the message comprises a time stamp (Par. 0091; the message requesting activation of an operating element may be a message to confirm any of the “five rights” questions; in this example, the display screen is the operating element and supplying a confirmation is activation of the operating element; time stamps are provided in the message as shown in Fig. 16E, element 1342). 
Regarding Claim 12, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the request to activate the at least one operating element is generated dynamically in accordance with a preconfigured plan stored in a memory (in order for the control component to request activation of the operation element as in Step 806 of Fig. 8, the control component must be programmed to display the request; the programming of the control component is interpreted to meet the limitations of a “preconfigured plan stored in a memory”). 
Regarding Claim 13, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the request to activate the at least one operating element is a request to activate a plurality of operating elements in a defined sequence or a request for simultaneous activation of a plurality of operating elements (Par. 0091; the message requesting activation of an operating element may be a message to confirm any of the “five rights” questions; in this example, the display screen is the at least one operating element and supplying a confirmation is activation of the operating element; Par. 0092 discloses that the plurality of operating elements [display screens] may be presented sequentially, therefore presenting a request to activate a plurality of operating elements in a defined sequence). 
Regarding Claim 14, Welsch teaches a non-transitory computer-readable medium (Fig. 2, element 114) having processor-executable instructions stored thereon for operating a control component (Par. 0051; computer-readable medium 114 stores the protocols and settings, which function as instructions, for operating and controlling the medical device; additionally, the electrical components that comprise the device of Fig. 2, such as a display and a touchless user interface, require computer-readable instructions in order to carry out the functions described in the disclosure) for detecting control commands for securely controlling a medical device (Par. 0054-0055), wherein the processor-executable instructions, when executed, facilitate: detecting, by the control component, at least one control command (Fig. 8, element 804); generating, by the control component, a message including a request to activate at least one operating element (Fig. 8, element 806); outputting, by the control component, the message (Fig. 8, element 806); checking, by the control component, whether activation of the at least one operating element has been detected on the at least one operating element (Fig. 8; the flowchart has a “yes” path and a “no” path following step 808; therefore the method includes the control component checking whether the operating element [touchless user interface] has been activated; and in response to detecting activation of the at least one operating element, preparing the at least one control command for execution on the medical device (Fig. 8, element 812). 
Welsch is silent regarding wherein the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection (Fig. 2, Welsch teaches the control component 110 and 120 is part of the medical device 10), wherein the user interface comprises a graphical user interface (GUI) (Par. 0044; each interface 50 can comprise a display 26, but Welsch is silent regarding wherein the display comprises a graphical user interface since the display is taught as a touchless display in Pars 0044 and 0050-0051), and Welsch is silent regarding wherein the control component is a tablet, smartphone or mobile terminal. 
However, Welsch teaches an additional embodiment of the invention comprising an authentication module (Fig. 14, element 1127 and Par. 0088) which is associated with a user interface (Fig. 14, element 1125). Welsch further discloses that the user interface 1125 may comprise a GUI (Welsch discloses in Par. 0089 that user interface 1125 may comprise a display and receive touch input; a display presents graphical element to a user and by receiving touch input, the user interacts with graphical elements on the interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the user interface of the control component of Welsch to comprise a graphical user interface, as further taught by Welsch, in order to implement an authentication system in order to minimize risks of use of the medical device by unidentified or unauthorized personnel (Par. 0087). 
The modified device is still silent regarding wherein the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection and wherein the control component is a tablet, smartphone or mobile terminal.
Campbell teaches an analogous invention directed to a control component (Fig. 1, element 100) for controlling a medical device (Fig. 1, element 10; Par. 0057), wherein the control component includes an input interface for detecting a control command (Par. 0008, the control system includes interface programs to operate an infusion pump), wherein the control component is arranged separately from the medical device (Par. 0010; Par. 0064-0065; Fig. 5 shows an example of the control component which is arranged separately from the medical device) and communicates with the medical device via a secure communications device via a secure connection (Par. 0064; a communication element is provided to communicate with the medical device; Par. 0072 discloses the communication element forming a secure two-way connection with the medical device since communication standards and protocols may allow for a secure connection) and wherein the control component is implemented as a tablet, smartphone, or mobile terminal (Par. 0010, the control component is arranged separately from the medical device and wirelessly transmits to the medical device, thus acting as a mobile terminal; Fig. 1 further shows that control component 100 can be carried and thus is a mobile terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Welsch to provide the control component arranged separately from the medical device and communicating with the medical device via a secure communications connection and to provide the control component as a mobile terminal, as taught by Campbell, in order to reduce weight and cost of the medical device, and to reduce size and complexity of the medical device (Par. 0006 discloses the benefits associated with providing the control component to a medical device separately from the medical device).  
Regarding Claim 15, the modified device of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, and Welsch further teaches wherein the non-transitory computer-readable medium comprises a protected memory region of the control component (Fig. 2, 114).
Regarding Claim 16, Welsch teaches a control system (Fig. 2, element 100) for detecting control commands on a control component (Fig. 2, element 110 and 120) which is configured for securely controlling a medical device, wherein the control system comprises: the medical device (Fig. 2, element 116), the control component (Fig. 2, elements 110, 120); and at least one operating element (at least one operating element (Fig. 2; Par. 0051, a second touchless user interface 50b); wherein the control component or the medical device is configure to detect a control command (Fig. 8, element 804) via a user interface of the control component (Fig. 2; Par. 0051, a first touchless user interface 50a is the user interface); wherein the control component is configured to generate a message which includes a request to activate the at least one operating element (Fig. 8; element 806 includes the generation and display of the message to request activation of an operating element which is the second touchless interface); wherein the control component or the medical device is configured to output the generated message (Fig. 2, message is output on the display 26 which is part of the control component 120); wherein the at least one operating element is configured to check as to whether an activation of the at least one operating element has been detected (Fig. 8; the flowchart has a “yes” path and a “no” path following step 808; therefore the method include the control component checking whether the operating element has been activated); and wherein the medical device is configured to execute the at least one control command based on the activation of the at least one operating element having been detected (Fig. 8, 812). 
Welsch is silent regarding wherein the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection (Fig. 2, Welsch teaches the control component 110 and 120 is part of the medical device 10), wherein the user interface comprises a graphical user interface (GUI) (Par. 0044; each interface 50 can comprise a display 26, but Welsch is silent regarding wherein the display comprises a graphical user interface since the display is taught as a touchless display in Pars 0044 and 0050-0051), and Welsch is silent regarding wherein the control component is a tablet, smartphone or mobile terminal. 
However, Welsch teaches an additional embodiment of the invention comprising an authentication module (Fig. 14, element 1127 and Par. 0088) which is associated with a user interface (Fig. 14, element 1125). Welsch further discloses that the user interface 1125 may comprise a GUI (Welsch discloses in Par. 0089 that user interface 1125 may comprise a display and receive touch input; a display presents graphical element to a user and by receiving touch input, the user interacts with graphical elements on the interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the user interface of the control component of Welsch to comprise a graphical user interface, as further taught by Welsch, in order to implement an authentication system in order to minimize risks of use of the medical device by unidentified or unauthorized personnel (Par. 0087). 
The modified device is still silent regarding wherein the control component is arranged separately from the medical device and communicates with the medical device via a secure communications connection  and wherein the control component is a tablet, smartphone or mobile terminal.
Campbell teaches an analogous invention directed to a control component (Fig. 1, element 100) for controlling a medical device (Fig. 1, element 10; Par. 0057), wherein the control component includes an input interface for detecting a control command (Par. 0008, the control system includes interface programs to operate an infusion pump), wherein the control component is arranged separately from the medical device (Par. 0010; Par. 0064-0065; Fig. 5 shows an example of the control component which is arranged separately from the medical device) and communicates with the medical device via a secure communications device via a secure connection (Par. 0064; a communication element is provided to communicate with the medical device; Par. 0072 discloses the communication element forming a secure two-way connection with the medical device since communication standards and protocols may allow for a secure connection) and wherein the control component is implemented as a tablet, smartphone, or mobile terminal (Par. 0010, the control component is arranged separately from the medical device and wirelessly transmits to the medical device, thus acting as a mobile terminal; Fig. 1 further shows that control component 100 can be carried and thus is a mobile terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Welsch to provide the control component arranged separately from the medical device and communicating with the medical device via a secure communications connection and to provide the control component as a mobile terminal, as taught by Campbell, in order to reduce weight and cost of the medical device, and to reduce size and complexity of the medical device (Par. 0006 discloses the benefits associated with providing the control component to a medical device separately from the medical device).  
Regarding Claim 18, Welsch and Campbell teach all of the limitations of claim 2 as discussed above, and further teaches wherein the at least one operating element comprises a switch, a key, a button, or a knob, and wherein the request to activate the at least one operating element comprises a request for performing an action with respect to the switch, the key, the button or the knob (Par. 0091; the message requesting activation of an operating element may be a message to confirm any of the “five rights” questions; Par. 0086; button presses on the user interface to satisfactorily answer the confirmation requests). 
Regarding Claim 19, the modified device of Welsch and Campbell teaches all of the limitations of claim 1 as discussed above, and Welsch further teaches wherein the request to activate the at least one operating element is a request to activate a plurality of operating elements in a defined sequence or a request for simultaneous activation of a plurality of operating elements (Par. 0091; the message requesting activation of an operating element may be a message to confirm any of the “five rights” questions; in this example, the display screen is the at least one operating element and supplying a confirmation is activation of the operating element; Par. 0092 discloses that the plurality of operating elements [display screens] may be presented sequentially, therefore presenting a request to activate a plurality of operating elements in a defined sequence). 
A combination of Welsch and Campbell, based on a second embodiment of Welsch is used for rejection of claims 1 and 17. 
Regarding Claim 1, Welsch teaches a control component (Par. 0006, the pump control system; the control components are shown as elements 110 and 120 in Fig. 2 for example) for detecting control commands for securely controlling a medical device, the control component comprising: at least one operating element (Fig. 2; Par. 0050, input mechanism 30); a user interface (Fig. 2, Par. 0050, touchless interface 50) configured to: detect at least one control command for the medical device (Fig. 3D, step 364-366, touchless user interface receives a touchless input on the user interface); and based on detecting the at least one control command, output a message including a request to activate the at least one operating element (Fig. 3D, step 366-368; the command is confirmed via touchless user input, Par. 0043 discloses touchless inputs are input via input mechanism 30 which is the operating element, thus the request for confirmation meets the limitations of a request to activate the at least one operating element), and a processor configured to: assign the at least one operating element with an additional function for checking whether the activation thereof has been detected (Par. 0058 - the control component is configured to check whether the activation has been detected, by voice recognition, for example, in Par. 0058; Par. 0051; one of ordinary skill in the art would understand the device is equipped with a processor, such element 112 in Fig. 2, to assign such functionalities); and control the at least one operating element; wherein the at least one operating element is configured to: check whether the activation thereof has been detected; and send a confirmation signal to the processor in response to the activation thereof being detected (Par. 0058 discloses a programming change is carried out in response to activation of the operating element; one of ordinary skill in the art would understand the processor of the device, which controls the infusion pump, must be signaled to carry out such functionality); wherein the processor is further configured to cause execution of the at least one control command on the medical device only in response to receiving the confirmation signal from the at least one operating element (Fig. 9, step 832). 
Welsch is silent regarding wherein the user interface comprises a graphical user interface (GUI) (Par. 0044; each interface 50 can comprise a display 26, but Welsch is silent regarding wherein the display comprises a graphical user interface since the display is taught as a touchless display in Pars 0044 and 0050-0051), and Welsch is silent regarding wherein the control component is a tablet, smartphone or mobile terminal. 
However, Welsch teaches an additional embodiment of the invention comprising an authentication module (Fig. 14, element 1127 and Par. 0088) which is associated with a user interface (Fig. 14, element 1125). Welsch further discloses that the user interface 1125 may comprise a GUI (Welsch discloses in Par. 0089 that user interface 1125 may comprise a display and receive touch input; a display presents graphical element to a user and by receiving touch input, the user interacts with graphical elements on the interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the user interface of the control component of Welsch to comprise a graphical user interface, as further taught by Welsch, in order to implement an authentication system in order to minimize risks of use of the medical device by unidentified or unauthorized personnel (Par. 0087). 
The modified device is still silent regarding wherein the control component is a tablet, smartphone or mobile terminal.
Campbell teaches an analogous invention directed to a control component (Fig. 1, element 100) for controlling a medical device (Fig. 1, element 10; Par. 0057), wherein the control component includes an input interface for detecting a control command (Par. 0008, the control system includes interface programs to operate an infusion pump), and wherein the control component is implemented as a tablet, smartphone, or mobile terminal (Par. 0010, the control component is arranged separately from the medical device and wirelessly transmits to the medical device, thus acting as a mobile terminal; Fig. 1 further shows that control component 100 can be carried and thus is a mobile terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Welsch to provide the control component as a mobile terminal, as taught by Campbell, in order to reduce weight and cost of the medical device, and to reduce size and complexity of the medical device (Par. 0006 discloses the benefits associated with providing the control component to a medical device separately from the medical device).  
Regarding Claim 17, Welsch and Campbell teach all of the limitations as discussed above, and further teach wherein the at least one operating element is part of the user interface (Par. 0044, operating element 30 is part of user interface 50). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Welsch in view of Campbell, as applied to Claim 6 above, and further in view of US Patent App. Pub. 2009/0221890 to Saffer. 
Regarding Claim 9, the modified method of Welsch and Campbell teaches all of the limitations of claim 6 as discussed above, but is silent regarding performing monitoring to determine whether activation of the at least one operating element has already been detected on the at least one operating element before outputting of the message; and in response to determining that activation of the at least one operating element has already been detected on the at least one operating element before outputting of the message, outputting a warning. 
Saffer teaches an analogous invention directed to operating a control component for a medical device (Par. 0035; a remote device is a control component which is used to control a diabetes system consisting of an insulin pump and a glucose monitor), and further teaches that the control component may output a warning in response to detecting a malfunction (Par. 0085; a malfunction warning may be displayed when any technical malfunction occurs in the system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Welsch and Campbell to include monitoring for malfunctions in the control component and outputting a warning when a malfunction occurs, as taught by Saffer, in order to warn a user of technical problems (Saffer, Par. 0085).  It would be obvious to one of ordinary skill in the art that premature or constant activation of the at least one operating element such that activation of the at least one operating element is detected before the outputting of the message would constitute a technical malfunction of the control component.  Therefore, in view of the teachings of Saffer, the step of monitoring to determine whether activation of the at least one operating element has already been detected on the at least one operating element before outputting of the message; and in response to determining that activation of the at least one operating element has already been detected on the at least one operating element before outputting of the message, outputting a warning, would have been obvious to one of ordinary skill in the art in order to warn a user of a technical problem in the control component. 
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 20, the closest prior art is Welsch in view of Campbell as discussed in the above rejection of claim 19.  Welsch and Campbell are silent regarding wherein activating the plurality of operating element in the defined sequence includes first turning a loudspeaker volume up and then turning the loudspeaker volume down. This limitation cannot be found in the art. 
Regarding Claim 21, the closest prior art is Welsch in view of Campbell as discussed in the above rejection of claim 1.  Welsch and Campbell are silent regarding wherein the request to activate the at least one operating element comprises a request for simultaneous activation of a plurality of operating elements. 
U.S. Patent No. 8,267,921 to Yodfat teaches a medical device (Fig. 7A, 10) which comprises a control component (Fig. 4b, element 40); and a plurality of operating elements (Fig. 7a, element 15/16), and wherein the plurality of operating element must be activated simultaneously in order to execute a command (delivery a bolus)(Col. 8, lines 28-34; Col. 10, lines 34-42). However, Yodfat teaches the plurality of operating elements used in place of the control component (Col. 7, lines 49-58), and therefore does not teach a request to activate the plurality of operating elements.  Yodfat also teaches the operating elements provided directly on the medical device, and thus not part of the control component.  The modified device of Welsch and Campbell teaches the control component arranged separately from the medical device as a mobile terminal.  Due to these differences, it would not have been obvious to one of ordinary skill in the art to modify Welsch and Campbell to comprise a request for simultaneous activation of a plurality of operating elements. 
Response to Arguments
Rejections under 35 U.S.C. 102
Applicant’s arguments, see page 7, filed 07/19/2022, with respect to the rejection(s) of claim(s) 1-2 and 4-5 as anticipated by Welsch have been fully considered and are persuasive.  Welsch does not teach wherein the control component is a tablet, smartphone, or mobile terminal. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campbell. 
Campbell teaches a control component provided separately from the medical device; and thus the modified device of Welsch and Campbell teaches the control component is implemented as a mobile terminal as taught by Campbell.  Furthermore, in response to Applicant’s amendments, Welsch has been applied in a different manner than in the previous rejection.  The embodiment of Welsch previously relied upon did not teach the user interface comprising a graphical user interface (GUI), as the user interface was directed to a touchless interface.  However, Welsch teaches a graphical user interface in the authentication module (Welsch discloses in Par. 0089 that user interface 1125 may comprise a display and receive touch input; a display presents graphical elements to a user and receives touch input, the user therefore interacts with graphical elements on the interface when providing touch input to the display).  Therefore, Welsch has been modified in view of the embodiment comprising the authentication module such that the user interface comprises a GUI. 
Rejections under 35 U.S.C. 103
Applicant’s arguments, see page 7-8, filed 07/19/2022, with respect to the rejection(s) of claim(s) 6, 14, and 16, as unpatentable over Welsch in view of Campbell, are persuasive for the same reasons listed above regarding claim 1.   However, upon further consideration, a new ground(s) of rejection has been made in view of Welsch and Campbell in like manner to claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783